
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10.13


EMPLOYMENT AGREEMENT


        This Employment Agreement ("Agreement") is entered into on September 29,
1999 by and between Alan I. Edrick, an individual ("Executive"), and North
American Scientific, Inc., a Delaware corporation (the "Company").

        1.    Employment by the Company and Term.

        (a)  Full Time and Best Efforts. Subject to the terms set forth herein,
the Company agrees to employ Executive as Chief Financial Officer, and in such
other executive capacities as may be requested from time to time by the Board of
Directors of the Company or a duly authorized committee thereof, and Executive
hereby accepts such employment. Executive shall render such other services for
the Company and corporations controlled by, under common control with or
controlling, directly or indirectly, the Company, and to successor entities and
assignees of the Company ("Company's Affiliates") as the Company may from time
to time reasonably request and as shall be consistent with the duties Executive
is to perform for the Company and with Executive's experience. During the term
of his employment with the Company, Executive will devote his full time and use
his best efforts to advance the business and welfare of the Company, and will
not engage in any other employment or business activities for any direct or
indirect remuneration that would be directly harmful or detrimental to, or that
may compete with, the business and affairs of the Company, or that would
interfere with his duties hereunder.

        (b)  Duties. Executive shall serve in an executive capacity and shall
perform such duties as are customarily associated with his position, consistent
with the Bylaws of the Company and as reasonably required by the Company's Board
of Directors (the "Board").

        (c)  Company Policies. The employment relationship between the parties
shall be governed by the general employment policies and practices of the
Company, including but not limited to those relating to protection of
confidential information and assignment of inventions, except that when the
terms of this Agreement differ from or are in conflict with the Company's
general employment policies or practices, this Agreement shall control.

        (d)  Term. This Agreement will commence on the Effective Date and will
continue until terminated as provided in Section 6 below ("Term"). The Executive
acknowledges that certain provisions of this Agreement, including without
limitation Sections 7 and 8, survive termination of employment and termination
of this Agreement.

        2.    Compensation and Benefits.

        (a)  Salary. Executive shall receive for services to be rendered
hereunder a salary at the rate of One Hundred and Fifty Thousand dollars
($150,000) per annum payable at least as frequently as monthly and subject to
payroll deductions as may be necessary or customary in respect of the Company's
salaried employees (the "Base Salary"). The Base Salary will be reviewed by and
shall be subject to adjustment at the discretion of the Chief Executive Officer
of the Company and/or the Compensation Committee of the Board each year during
the term of Executive's Employment.

        (b)  Participation in Benefit Plans. During the term hereof, Executive
shall be entitled to participate in any group insurance, hospitalization,
medical, dental, health, accident, disability or similar plan or program of the
Company now existing or established hereafter to the extent that he is eligible
under the general provisions thereof. The Company shall not terminate such
benefits without providing Executive 30 days notice of the termination of such
benefits as described herein. Executive shall also participate in all fringe
benefits offered by the Company to any of its executives.

        (c)  Vacation. Executive shall be entitled to a period of annual
vacation time equal to four (4) weeks per twelve month period, to accrue pro
rata during the course of each such twelve month period. The days selected for
Executive's vacation must be mutually and reasonably agreeable to Company and
Executive. In no event shall Executive's total accrued vacation exceed six
(6) weeks.

--------------------------------------------------------------------------------


When Executive's total accrued vacation reaches the maximum of six (6) weeks,
Executive will stop accruing any further vacation and will only resume accruing
vacation when and to the extent the Executive's total accrued vacation is
reduced below the maximum of six (6) weeks.

        3.    Bonuses.

        (a)  Annual Bonuses. Beginning on the Execution Date of this Agreement
through the Agreement's Termination Date, Executive will be eligible to receive
a bonus ("the "Annual Bonus"). Executive will be deemed to have earned his bonus
in full on October 31 of the Company's fiscal year with respect to which the
bonus is determined and paid (the "Measuring Year"), regardless of the date of
determination or payment of the bonus. The amount of the bonus will be
determined pursuant to the terms of this Agreement by the Board on or about the
January 15 following the last day of the Measuring Year. The Annual Bonus will
be based on Performance Goals approved by the Board and established by the Board
in consultation with the Chief Executive Officer ("CEO") and the Executive. The
Executive shall be entitled to an Annual Bonus of not less that 20% of his Base
Salary if the Company meets or exceeds the Performance Goals established for the
previous measuring year.

        (b)  Other Bonus Plans. From time to time, the CEO or the Board may, in
their discretion, institute supplementary bonus plans or stock option plans, for
which Executive may be eligible. The terms of such bonus shall be determined by
the applicable bonus plan. No such bonus plan may alter or rescind Executive's
rights under this Agreement without Executive's written consent.

        4.    Stock Options. The Company will grant Executive certain incentive
and non-qualified stock options ("Options") in accordance with the Company's
annual stock option grant.

        5.    Reasonable Business Expenses and Support. Executive shall be
reimbursed for documented and reasonable business expenses in connection with
the performance of his duties hereunder. Executive shall be furnished reasonable
office space, assistance and facilities.

        6.    Termination of Employment. The date on which Executive's
employment by the Company ceases, under any of the following circumstances,
shall be defined herein as the "Termination Date."

        (a)  Termination for Cause.

        (i)    Termination; Payment of Accrued Salary and Vacation. The Board
may terminate Executive's employment with the Company at any time for Cause,
immediately upon notice to Executive of the circumstances leading to such
termination for Cause. In the event that Executive's employment is terminated
for Cause, Executive shall receive payment for all accrued salary and vacation
time through the Termination Date, which in this event shall be the date upon
which notice of termination is given. The Company shall have no further
obligation to pay severance of any kind whether under this Agreement or
otherwise nor to make any payment in lieu of notice.

        (ii)  Definition of Cause. "Cause" means the occurrence or existence of
any of the following with respect to Executive, as determined by a majority of
the disinterested directors of the Board: (a) unsatisfactory performance of
Executive's duties or responsibilities as determined by the Company's Board of
Directors, provided that the Company has given Executive written notice
specifying the unsatisfactory performance of his duties and responsibilities,
which remains uncorrected by the Executive after the lapse of 30 days following
the receipt of the written notice; (b) a material breach by Executive of any of
his material obligations hereunder which remains uncured after the lapse of
30 days following the date that the Company has given Executive written notice
thereof; (c) a material breach by the Executive of his duty not to engage in any
transaction that represents, directly or indirectly, self-dealing with the
Company or any of its Affiliates which has not been approved by a majority of
the disinterested directors of the Board or of the terms of his employment, if
in any such case such material breach remains uncured after the lapse of 30 days
following the date that the Company has given the Executive written notice
thereof; (d) the repeated material breach by the Executive of any material duty
referred to in

2

--------------------------------------------------------------------------------




clause (b) or (c) above as to which at least two (2) written notices have been
given pursuant to such clause (b) or (c); (e) any act of misappropriation,
embezzlement, intentional fraud or similar conduct involving the Company or any
of its Affiliates; (f) the conviction or the plea of nolo contendere or the
equivalent in respect of a felony involving theft or fraud; (g) intentional
infliction of any damage of a material nature to any property of the Company or
any of its Affiliates; or (h) the repeated non-prescription abuse of any
controlled substance or the repeated abuse of alcohol or any other
non-controlled substance which, in any case described in this clause, the Board
reasonably determines renders the Executive unfit to serve in his capacity as an
officer or employee of the Company or its Affiliates.

        (b)  Control Termination. The term "Control Termination" shall mean a
termination of this Agreement by the Company or the Executive 90 days prior to a
"change in control" of the Company or a termination by the Executive within
90 days after a "change in control" of the Company upon the occurrence of any of
the following events:

        (i)    a change in the nature or scope of Executive's authority or
duties or a reduction in Executives total compensation from that provided by the
Company immediately prior to the change in control; or

        (ii)  the relocation of the Company's principal executive offices
outside the Los Angeles, California metropolitan area.

        In the event of a Control Termination, Executive will be entitled to a
severance payment equal to three times the sum of (a) the Executive's then Base
Salary, (b) the highest Bonus awarded to the Executive in any of the three years
immediately prior to the termination year, and (c) an amount equal to the
highest Black-Scholes value (determined as of the grant date) of any grant of
options made to Executive in the year prior to the Change in Control, which
shall be paid, in the sole discretion of the Company, in a lump sum within
30 days of the date of the Control Termination or as salary continuation over a
one year period. In addition, any unvested Options granted to Executive shall
immediately vest as of the Termination Date. In the event any payments made in
connection with the Control Termination would be subjected to the excise tax
imposed on excess parachute payments by the Internal Revenue Code, the Company
will "gross-up" the Executive's compensation for all such excise taxes and any
federal, state and local income tax applicable to such excise tax, penalties and
interest thereon.

        The term "change in control" shall mean a change in control of a nature
that would be required to be reported in response to Item 6(e) of Schedule 14A
of the Regulation 14A promulgated under the Securities and Exchange Act of 1934
(the "Act") or, if Item 6(e) is no longer in effect, any regulations issued by
the Securities and Exchange Commission pursuant to the Act which serve similar
purposes; provided that, without limitation,

        (iii)  such a change in control shall be deemed to have occurred if and
when either (a) any "person" (as such term is used in Sections 13(d) and 14(d)
of the Act) is or becomes a "beneficial owner" (as such term is defined in
Rule 13d-3 promulgated under the Act), directly or indirectly, of securities of
the Company representing 30% or more of the combined voting power of the
Company's then outstanding securities entitled to vote with respect to the
election of its Board of Directors or (b) as the result of the foregoing
transaction or events, individuals who were members of the Board of Directors of
the Company immediately prior to any such transaction or event shall not
constitute a majority of the Board of Directors following such transaction or
event, and

        (c)  Termination Upon Disability. The Company may terminate Executive's
employment in the event Executive suffers a disability that renders Executive
unable to perform the essential functions of his position with reasonable
accommodation. After the Termination Date, which in this event shall be the date
upon which notice of termination is given, the Executive shall receive the
accrued portion of

3

--------------------------------------------------------------------------------

any salary, vacation and bonus hereunder through the Termination Date, less
standard withholdings for tax and social security purposes, payable, in the case
of a bonus, upon such date or over such period of time which is in accordance
with the applicable bonus plan. In addition, Executive will be entitled to a
severance payment in the gross amount equal to six (6) month's Base Salary to be
paid, in the sole discretion of the Company, in a lump sum within 30 days of the
date of the Termination or as salary continuation over a six month period. In
addition, any unvested Options granted under Section 4 of this Agreement, any
previously granted options or that may hereafter be granted to Executive shall
immediately vest as of the date of the Termination.

        (d)  Termination Without Cause. The Company may terminate Executive's
employment at any time for other than cause or disability, pursuant to the
following termination payment requirements. In the event that Executive's
employment is terminated by the Company other than pursuant to paragraphs 6(a),
(b) or (c), the Company shall pay Executive as severance an amount equal to two
(2) times the sum of (a) the Executive's then Base Salary, (b) the highest Bonus
awarded to the Executive in any of the three years immediately prior to the
termination year, and (c) an amount equal to the highest Black-Scholes value
(determined as of the grant date) of any grant of options made to Executive in
the year prior to the Termination Date, which shall be paid, in the sole
discretion of the Company, in a lump sum within 30 days of the Termination Date
or as salary continuation over a one year period. In addition, any unvested
Options granted to Executive shall immediately vest as of the Termination Date.

        (e)  Benefits Upon Termination. All benefits provided under
paragraph 2(b) hereof shall be extended, at Executive's election and cost, to
the extent permitted by the Company's insurance policies and benefit plans, for
one year after Executive's Termination Date, except (a) as required by law
(e.g., COBRA health insurance continuation election) or (b) in the event of a
termination described in paragraph 6(a).

        (f)    Termination Upon Death. If Executive dies prior to the expiration
of the term of this Agreement, the Company shall (i) continue coverage of
Executive's dependents (if any) under all benefit plans or programs of the type
listed above in paragraph 2(b) herein for a period of six (6) months, and
(ii) pay to Executive's estate the accrued portion of any salary, vacation and
bonus through the Termination Date, less standard withholdings for tax and
social security purposes, payable, in the case of a bonus, upon such date or
over such period of time which is in accordance with the applicable bonus plan.

        (g)  Voluntary Termination. Executive shall have the right to terminate
his employment with the Company at any time. A voluntary termination shall mean
a termination of employment by Executive at his own initiative, other than a
termination due to death or disability or a Control Termination, and shall have
the same consequences as provided in Section 6(a) for a termination for Cause.

        7.    Proprietary Information Obligations.

        During the term of employment under this Agreement, Executive will have
access to and become acquainted with the Company's and the Company's Affiliates'
confidential and proprietary information, including, but not limited to,
information or plans regarding the Company's and the Company's Affiliates'
customer relationships, personnel, or sales, marketing, and financial operations
and methods; trade secrets; formulas; devices; secret inventions; processes; and
other compilations of information, records, and specifications (collectively
"Proprietary Information"). Executive shall not disclose any of the Company's or
the Company's Affiliates' Proprietary Information directly or indirectly, or use
it in any way, either during the term of this Agreement or at any time
thereafter, except as required in the course of his employment for the Company
or as authorized in writing by the Company. All files, records, documents,
computer-recorded information, drawings, specifications, equipment and similar
items relating to the business of the Company or the Company's Affiliates,
whether prepared by Executive or otherwise coming into his possession, shall
remain the exclusive property of the Company or the Company's Affiliates, as the
case may be, and shall not be removed from the premises of the

4

--------------------------------------------------------------------------------


Company under any circumstances whatsoever without the prior written consent of
the Company, except when (and only for the period) necessary to carry out
Executive's duties hereunder, and if removed shall be immediately returned to
the Company upon any termination of his employment; provided, however, that
Executive may retain copies of documents reasonably related to his interest as a
shareholder and any documents that were personally owned, which copies and the
information contained therein Executive agrees not to use for any business
purpose. Notwithstanding the foregoing, Proprietary Information shall not
include (i) information which is or becomes generally public knowledge or public
except through disclosure by the Executive in violation of this Agreement and
(ii) information that may be required to be disclosed by applicable law.

        8.    Miscellaneous.

        (a)  Notices. Any notices provided hereunder must be in writing and
shall be deemed effective upon the earlier of two days following personal
delivery (including personal delivery by telecopy or telex), or the fourth day
after mailing by first class mail to the recipient at the address indicated
below:

To the Company:

North American Scientific, Inc.
Attn: L. Michael Cutrer
Telecopier No: 818-734-8607

To Executive:

North American Scientific, Inc.
Attn: Alan Edrick
Telecopier No: 818-734-8675

or to such other address or to the attention of such other person as the
recipient party will have specified by prior written notice to the sending
party.

        (b)  Severability. Any provision of this Agreement which is deemed
invalid, illegal or unenforceable in any jurisdiction shall, as to that
jurisdiction and subject to this paragraph be ineffective to the extent of such
invalidity, illegality or unenforceability, without affecting in any way the
remaining provisions hereof in such jurisdiction or rendering that or any other
provisions of this Agreement invalid, illegal, or unenforceable in any other
jurisdiction. If any covenant should be deemed invalid, illegal or unenforceable
because its scope is considered excessive, such covenant shall be modified so
that the scope of the covenant is reduced only to the minimum extent necessary
to render the modified covenant valid, legal and enforceable.

        (c)  Entire Agreement. This document constitutes the final, complete,
and exclusive embodiment of the entire agreement and understanding between the
parties related to the subject matter hereof and supersedes and preempts any
prior or contemporaneous understandings, agreements, or representations by or
between the parties, written or oral.

        (d)  Counterparts. This Agreement may be executed on separate
counterparts, any one of which need not contain signatures of more than one
party, but all of which taken together will constitute one and the same
agreement.

        (e)  Successors and Assigns. This Agreement is intended to bind and
inure to the benefit of and be enforceable by Executive and the Company, and
their respective successors and assigns, except that Executive may not assign
any of his duties hereunder and he may not assign any of his rights hereunder
without the prior written consent of the Company.

        (f)    Amendments. No amendments or other modifications to this
Agreement may be made except by a writing signed by both parties. No amendment
or waiver of this Agreement requires the consent of

5

--------------------------------------------------------------------------------


any individual, partnership, corporation or other entity not a party to this
Agreement. Nothing in this Agreement, express or implied, is intended to confer
upon any third person any rights or remedies under or by reason of this
Agreement.

        (g)  Choice of Law. All questions concerning the construction, validity
and interpretation of this Agreement will be governed by the laws of the State
of California without giving effect to principles of conflicts of law.

        IN WITNESS WHEREOF, the parties have executed this Agreement effective
as of the date it is last executed below by either party.

   

--------------------------------------------------------------------------------

ALAN EDRICK
 
 
 
 
 
 
 
NORTH AMERICAN SCIENTIFIC, INC.
 
 
 
 
 
 
 
By:
 


--------------------------------------------------------------------------------

Title: Chief Executive Officer

6

--------------------------------------------------------------------------------



QuickLinks


EMPLOYMENT AGREEMENT
